DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first
inventor to file provisions of the AIA .
Status of the Claims
	Claims 1, 3- 4, 6, 8- 10, 12- 14, 21- 22, 24, 26, 28- 33, 37- 39, 42, and 44- 48 are currently pending.
Claims 2, 5, 7, 11, 15- 20, 23, 25, 27, 34- 36, 40- 41, and 43- 47 have been canceled.
	Claims 1, 8, 22, 24, and 26 have been amended.
	Claims 44- 48 are new.
	Claims 3, 6, 8, 10, 28- 33, 37- 39, 42, and 44 are withdrawn.
	Claims 1, 4, 9, 12- 14, 21, 22, 24, 26, and 45- 48 are currently under consideration.
Election/Restrictions
Applicants elected the following species in the reply filed on Feb. 25, 2022:
A specific SIRPα-4-1-BBL fusion protein: SEQ ID NO: 13.
	Regarding claim 6, SEQ ID NO: 13 does not comprise any of the claimed mutations. Thus, claim 6 is drawn to non-elected subject matter.
	Regarding claim 8, SEQ ID NO: 13 comprises amino acids 117- 343. Thus, claim 8 is drawn to non-elected subject matter.
Claim 44 requires that the SIRPα sequence is 116 amino acids in length, but the elected species comprises a SIRPα sequence which is 343 amino acids in length. Thus, claim 44 is withdrawn as non-elected subject matter. 
As such, claims 6, 8, and 44 are withdrawn from consideration.
Upon further consideration, the elected species is encompassed in claims 12 and 13. As such, claims 12 and 13 are being considered in this action.
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 5/23/2022; 7/3/2022; 7/31/2022; 8/7/2022; 8/16/2022; 9/12/2022; 10/12/2022; 10/20/2022; 11/2/2022; 11/14/2022 are being considered by the examiner.
6/6/2022 Not considered – Russian to English translation has not been provided.
6/12/2022: Not considered – Russian to English translation has not been provided.
10/12/2022: Reference 1 not considered – no English translation of Japanese document.
Specification
	Receipt of corrected specification filed August 28, 2022 is acknowledged. 
	All objections to the specification are withdrawn. 
Claim Rejections - 35 USC§ 112
Cancellation of claim 11 has rendered the rejections of this claim moot. 
Claim Rejections - 35 USC§ 102
The amended claims have rendered the previous rejection and arguments moot. 
Claim Rejections - 35 USC§ 103
The amended claims have rendered the previous rejection and arguments moot. 
	New grounds of rejection have been necessitated. 
--Double Patenting—
The nonstatutory obviousness-type double patenting rejection over claims 1 and 7 of copending Application No. US 17 /400, 179 (' 179) is maintained. 
The nonstatutory obviousness-type double patenting rejection over claims 1,4, 7, 8, 12, and 14 of copending Application No. US 16/473,631 ('631) is maintained. 
Applicant has not made any arguments regarding these rejections.
---New Grounds for Rejection---
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a
prior Office action.
Claim Rejections - 35 USC§ 112
Claims 1, 4, 9, 12- 14, 21, 22, 24, 26, and 45- 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is rejected as indefinite because the phrase “wherein said functional fragment does not comprise an amino acid segment A1 - V6 corresponding to SEQ ID NO: 3 and any amino acid residue thereof” is unclear. This phrase could be interpreted to mean that “said functional fragment” does not comprise any individual amino acid residue of A1- V6 (ACPWAV) and the phrase “and any amino acid residue thereof” could refer to any other amino acid residue of SEQ ID NO:3. Alternatively, this phrase could be interpreted to mean that “said functional fragment” does not contain the entire amino acid sequence consisting of ACPWAV, which corresponds to amino acids 1- 6 of SEQ ID NO: 3. In this instance, the phrase “and any amino acid residue thereof” injects ambiguity into the claim, and one having ordinary skill would not be able to determine the metes and bounds of the claim as written. 
	Claims 4, 9, 12- 14, 21, 22, 24, 26, and 45- 48 depend from independent claim 1; and are rejected on the same grounds.
Claim Rejections - 35 USC§ 103
Claims 1, 4, 9, 12- 14, 21, 22, 24, 26, and 45- 48 are rejected under 35 U.S.C. 103 as being unpatentable over SCHREIBER, US 2017/0095531 (‘531) Pub: Apr. 6, 2017, on IDS filed Jan. 6, 2022, in view of AMANN, US 2016/0200833 A1 (‘833), Pub: Jul. 14, 2016; and TYKOCINSKI, WO 2014/121093 A1 (‘093), Pub: Aug. 7, 2014, on IDS; and ITOH, et al., Glycobiology, Pub: 2013.

	Regarding claims 1, 4, 9, 12- 14, 21, 22, 24, 26, and 45- 48, as they relate to the elected species (instant SEQ ID NO: 13), ’531 discloses compositions of chimeric proteins comprising two heterologous extracellular domains, wherein: 
extracellular domain I comprises an immune inhibitory agent, CD172α/ SIRPα/ SEQ ID NO: 33; which is engineered to uninhibit transmission of an immune signal by binding to CD 47; and
extracellular domain II comprises an immune stimulatory agent, CD137L/ 4-1BBL/ SEQ ID NO: 58, which is intended to stimulate phagocytic activity of leukocytes by binding and stimulating 4-1BB. ([0006]- [0007]; [0033]- [0034]; [0059]; [0138]).
	‘531 specifically discloses a chimeric protein comprising both CD172α/ CD137L. ([0059]). 
‘531 teaches modified equivalents, peptide variants; including substitutions, insertions, deletions, truncations, conservative and non-conservative amino acid substitutions; comprising at least 90% sequence identity to both SEQ ID NO: 33 and/ or SEQ ID NO: 58 independently. ([0272]; [0059]; [0082]; [0241]).
CD172α/ SIRPα/ SEQ ID NO: 33 has: 
100% identity to instant SEQ ID NO: 2.
CD137L/ 4-1BBL/ SEQ ID NO: 58 has:
100% sequence identity to instant SEQ ID NO: 3, and
92.4% identity to instant SEQ ID NO: 23 (SEQ ID NO: 58 without A1- P13). 
(CD172α/ SIRPα/ SEQ ID NO: 33)/ (CD137L/ 4-1BBL/ SEQ ID NO: 58) has:
	96.9% sequence identity to instant SEQ ID NO: 13.
‘531 does not disclose the specific truncated 4-1BBL species of instant SEQ ID NO: 23, However, this species is an obvious variant of the CD137L/ 4-1BBL sequence encompassed by ‘531, as this combination is encompassed in the teachings; and would have been the obvious result of routine experimentation and customary practice at the time of filing. This obviousness is demonstrated by the following prior art teachings:
	‘833 teaches fusion proteins comprising antigen binding moieties directly linked to ectodomain (THD) trimers of 4-1BBL (TNFSF9); and functional 4-1BBL fragments (e.g., fragments capable of trimerization). ([0197]; [0192]; [0189]). 
	‘833 discloses that the ectodomains of 4-1BBL are derived from the human 4-1BBL sequence UniProt ID: P41273 (SEQ ID NO: 42); and the functional fragments of the ectodomains are further derived from amino acids 50-254 of P41273 (A1- E205 of SEQ ID NO: 52). 
Specifically, ‘833 discloses functional 4-1BBL fragments comprising SEQ ID NOS: 1 and 96. ([0193]). 
	Regarding instant SEQ ID NO: 23, ‘833 teaches the following functional 4-1BBL fragments:
SEQ ID NO: 375 (amino acids P3-E205 of SEQ ID NO: 52: 93.4% identity to and comprising instant SEQ ID NO: 23). (See claim 7 of ‘833); as well as, 
	SEQ ID NO: 1 (amino acids L21-E205 of SEQ ID NO: 52: 184 amino acids); and 
	SEQ ID NO: 96 (amino acids L21-L199 of SEQ ID NO: 52: 178 amino acids). 
Thus, it would have been obvious to one having ordinary skill that peptides comprising amino acids L21- L199 of SEQ ID NO: 52 were likely to be functional 4-1BBL fragments (e.g., 4-1BBL (THD) that would preserve trimerization functionality) at the time of filing. 
ITOH et al. discloses an optimization protocol for serial deletions of recombinant peptides at both the N- terminal and C-terminal amino acids of functional peptides. The method characterizes N-terminal deletions of between 4 and 16 residues, with one variant resulting in up to a 400% increase in solubility and yield. (whole document; Abstract; Fig. 1).
	Therefore, the combinations resulting from serial deletions of N-terminal amino acids residues as encompassed by ‘531, supported by ‘833, and demonstrated by ITOH et al. would have resulted in the obvious truncated species variants of the instant claims (instant SEQ ID NO: 23). Specifically, the amino acid sequence consisting of G14- E205 of the prior art (CD137L/ 4-1BBL/ SEQ ID NO: 58 of ‘531/ SEQ ID NO: 52 of ‘833). Further, one having ordinary skill would have had a reasonable expectation that the resulting variant would result in an increase in solubility and yield. 
	Thus; regarding the elected species, it would have been obvious to one having ordinary skill in the art to optimize solubility and yield of the fusion peptides of ‘531. Further, it would have been obvious that applying the teachings of the prior art (‘531, ‘833, and ITOH et al.) would have likely resulted in an optimized functional variant falling within the encompassed species of ‘531 at the time of filing. One having ordinary skill would have had a reasonable expectation that a fusion peptide resulting from the direct incorporation of an optimized 4-1BBL functional variant to the CD172α/ SIRPα/ SEQ ID NO: 33, of ‘531 (instant SEQ ID NO: 2) would have resulted in an effective and functional SIRPα/4-1BBL (instant SEQ ID NO: 13) fusion peptide, optimized for solubility and yield at the time of filing. As such, the elected species is an obvious product of routine optimization, using known techniques, as applied to the teachings of ‘531, and supported by ‘833.
	Regarding claim 21, increased expression – relative to instant SEQ ID NO: 5 – under the same conditions would have been an obvious expected result of applying the optimization practices available to the artisan at the time of filing (See 4-1BBL optimization analysis {above}). 
Thus claim 21 is rendered prima facie obvious. 
	Therefore, claims 1, 4, 9, 11, 14, 21, 22, 24, and 26 are rendered obvious, as they apply to the elected species (instant SEQ ID NO: 13).

Conclusion
Summary of Claims: claims 1, 4, 9, 12-14, 21, 22, 24, 26, and 45-48 are rejected. 
	Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR l.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR l.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628. The examiner can normally be reached M-F 0900-1700 EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https:/ /patentcenter.uspto.gov. Visit https:/ /www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:/ /www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        


/Kevin S Orwig/Primary Examiner, Art Unit 1658